Citation Nr: 1623293	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to January 20, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Board remanded the issue of entitlement to an initial rating in excess of 70 percent for PTSD for further evidentiary development.

The Board acknowledges that the RO granted entitlement to a TDIU due to the Veteran's service-connected PTSD in a March 2015 rating decision.  However, the issue of entitlement to a TDIU is part of the Veteran's appeal of the initial rating assigned for his PTSD, because he raised the issue of unemployability due to that disability during the course of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  As a result, a claim for a TDIU has been pending since the Veteran appealed the initial rating assigned for his PTSD.  Id.  The issue of entitlement to a TDIU for the period prior to January 20, 2015-the effective date established by the RO in its March 2015 rating decision-thus remains pending before the Board, and has been added to the title page.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  For the period prior to January 20, 2015, resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that his service-connected PTSD precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Effective May 25, 2010, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for PTSD, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him multiple VA examinations to assess the severity of his PTSD.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  In that regard, although the Veteran has indicated that he receives Social Security Administration (SSA) disability benefits, he has also reported that his claim was related to physical problems, to include a broken neck.  As entitlement to a TDIU prior to January 20, 2015, is already being granted herein, and as the SSA records are not relevant to the PTSD claim, they need not be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

There has also been substantial compliance with the Board's June 2014 remand instructions, as additional VA treatment records were associated with the claims file and the Veteran was afforded an additional VA PTSD examination in September 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That VA examination was adequate, because it was based on consideration of the Veteran's prior medical history and described his disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Increased Initial Rating

The Veteran asserts that his service-connected PTSD warrants an initial disability rating higher than the 70 percent currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Following review of the evidence of record, the Board finds that a rating in excess of 70 percent is not warranted.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The United States Court of Appeals for Veterans Claims has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (1994), prior to a regulatory change effective August 4, 2014.  38 C.F.R. § 4.130 (2014).  The regulation has been changed to reflect the current DSM-the DSM-5.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  In the present case, the Veteran filed his claim prior to the August 4, 2014, regulatory change and some of the medical evidence includes the assignment of GAF scores.  The Board has considered these scores in adjudicating the claim.

Of note here, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The medical evidence of record reflects that the Veteran's PTSD has been manifested by symptoms that include nightmares, depressed mood, anxiety, chronic sleep impairment, memory loss, flattened affect, disturbances of motivation and mood, suicidal ideation, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, difficulty concentrating, a heightened startle response, avoidance, diminished interest in activities, intrusive and distressing memories, and feelings of detachment.  In July 2010, December 2011, and September 2014, VA examiners characterized those symptoms as productive of occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  Indeed, many of the symptoms just enumerated are specifically discussed in those rating criteria, or in the criteria of ratings lower than 70 percent.

However, the Veteran's PTSD symptoms have not been consistent with total occupational and social impairment, and VA examiners have not reported such a level of impairment.  The Veteran has denied persistent delusions and hallucinations and an inability to perform the activities of daily living during VA examinations and treatment, and examiners and clinicians have consistently observed him to be alert and oriented times three, with organized thought processes, intact insight and judgment, and fair to good grooming and hygiene.  The Board acknowledges that the Veteran was noted to be experiencing "hypnagogic hallucinations" in August 2011; however, this was an isolated report that does not rise to the level of "persistent" hallucinations.  Moreover, it is not clear that these hallucinations were related to the Veteran's service-connected PTSD, as hypnagogic hallucinations are hallucinations associated with sleep onset.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 803 (28th ed. 1994).  In addition, although he has described problems with memory loss and has reported that his memory is worsening, he has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates memory loss for names of close relatives, occupation, or his own name.  Indeed, VA examiners have characterized the Veteran's memory loss as mild-a symptom contemplated by the 30 percent rating criteria.  Additionally, although the Veteran has at times reported suicidal ideation, including during the 2014 VA examination, he has characterized those thoughts as fleeting, and without intent or urge.  Thus, a persistent danger of self-harm, consistent with the 100 percent rating criteria, has also not been shown.  The Board also notes that the Veteran was assigned GAF scores ranging from 50 to 55 during the course of the claim, and that such scores do not suggest total occupational and social impairment. 

Regarding social impairment, although the Veteran has been divorced three times, he has been married to his fourth wife for over 20 years.  During his July 2010 VA examination, he described a good relationship her.  During VA treatment in July 2013, he reported that his mother-in-law recently passed away, and that he was trying to be supportive of his wife.  He noted that he and his wife also had a supportive church community, and that they were planning to do missionary work through their church and take trips in their motorhome.  During VA treatment in July 2014, the Veteran reported recently traveling to the west coast with his wife in their motorhome to visit family and complete missionary work.  Although the Veteran stated during his September 2014 VA examination that he no longer went out aside from attending church, the record suggests that he still has ongoing relationships with his wife, children, and grandchildren, and that, although his relationship with some of his children has been tumultuous due to choices they have made, he is concerned for their wellbeing and has assisted them when he can, including by allowing at least one adult child to live in his home.  The Board does not find that these interactions with others are consistent with total social impairment.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked during the claim period and that some degree of occupational impairment due to his PTSD is clearly evidenced by the record.  Indeed, the Board is granting entitlement to a TDIU for the claim period prior to January 20, 2015, herein.  However, it does not necessarily follow that total occupational and social impairment as characterized in the General Rating Formula for Mental Disorders has been shown.  Here, there is simply not a showing of PTSD symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In short, the Board finds the Veteran's PTSD symptoms are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 70 percent rating under the General Rating Formula, but no more.  See Mauerhan, 16 Vet. App. 436.  

In reaching this conclusion, the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that his PTSD symptoms are more severe than currently evaluated.  However, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although he believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 70 percent, as explained and discussed above.  

As the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).

III.  Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria accurately describe the Veteran's disability level and symptomatology level, and his symptoms are well within the criteria associated with a rating of 70 percent, which is not the highest rating available.  Moreover, the Board considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.

In short, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for PTSD-the only disability for which the Veteran is service-connected-is, therefore, adequate, and referral of the claim for extraschedular consideration is not warranted.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (citing Thun, 22 Vet. App. 111.).

IV.  Entitlement to a TDIU prior to January 20, 2015

As already discussed, the Veteran is currently in receipt of a TDIU for the period from January 20, 2015-the date on which VA received his VA 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  However, as entitlement to a TDIU is part of the Veteran's appeal of the rating assigned for his service-connected PTSD, a claim for a TDIU has been pending since he appealed the initial rating assigned for that disability.  See Rice, 22 Vet. at 453.  For the reasons that follow, the Board finds that a TDIU is also warranted for the period prior to January 20, 2015.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16(a).  The Veteran has met the percentage requirement in this case, as his only service-connected disability, PTSD, is rated as 70 percent disabling.

The remaining question, then, is whether the Veteran's PTSD precludes him from securing and following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The fact that a Veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a Veteran could find employment.  Id.  Consideration may be given to a Veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The record reflects that the Veteran completed a GED and two or three years of college, but did not obtain a college degree.  It also reflects that he last worked in approximately 2006, at which time he was employed as a carpenter.  

In February 2015, the VA examiner who performed the Veteran's September 2014 PTSD examination issued an opinion finding that the concentration and attentional deficits, motivational impairment, and affective arousal symptoms caused by the Veteran's PTSD contributed to his inability to maintain viable employment in any setting, sedentary or physical.  Based on that opinion, the RO granted TDIU, effective January 20, 2015, in a March 2015 rating decision.  

The Board acknowledges that a 2010 VA examiner found that the Veteran's PTSD symptoms did not impair his ability to work, and that a 2011 VA examiner acknowledged that the Veteran's mood instability, ease to frustration, and poor concentration likely affected his work efficiency, but stated that those symptoms did not appear so profound as to contribute to total inability to maintain a viable work effort.  However, opinions of health care professionals are not dispositive in adjudicating TDIU claims; rather, the Board must assess the functional limitations noted by the health care professionals and determine whether they render the Veteran unemployable consistent with the applicable regulations.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").

In this instance, all three VA examiners have agreed that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, and the other evidence of record supports their findings.  Moreover, the September 2014 VA examiner issued an opinion favorable to the Veteran's TDIU claim after interviewing him and reviewing his claims file in September 2014, and the evidence of record suggests that the severity level of the Veteran's PTSD symptomatology has been largely consistent throughout the claim period.  Based on those considerations, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's PTSD precluded him from obtaining and maintaining substantially gainful employment prior to January 20, 2015.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted for the entirety of the appeal period.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

A TDIU is granted, effective May 25, 2010, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


